Goldsborotjgii, J.,
delivered the opinion of this court.
The appellants were incorporated under the Act of 1833, ch. 187, with power to obtain a fund, by subscription, periodical contribution, or other lawful means, and make investment of the same; the nett proceeds thus entrusted to the corporation, to be applicable to the purposes mentioned in said Act.
Subsequent to their incorporation, and after an investment of $12,000, the interest from the investment, and from other sources, created an excess beyond the demands contemplated by the Act of incorporation, and the Act of 1839, ch. 265, was passed, by the first section of which power was granted “to invest permanently, from time to time, in Baltimore city or other public securities, such part of the nett proceeds arising annually from the Baltimore city stock, or any other resources held by said institution, as may not be required for the relief of disabled firemen.”
*258The appellants, acting under their interpretation of the Acl of 1839, on the 23rd day of October 1860, passed the resolution mentioned in the proceedings in this cause. The appellees. two of them being delegates and forming part of the executive board, and the other a member of one of the fire companies in connection with the United Fire Department, protested against the resolution, but finding their protest unavailing, filed their bill of complaint in the circuit court for Baltimore city, praying an injunction to restrain the appellants, their officers and agents, from carrying into effect the resolution of the board of delegates. The injunction was-granted, and upon the coming in of the answer of the appellants, motion was made to dissolve the injunction. The court overruled the motion, and, by its order, made the injunction perpetual. The appellants appealed to this court, not only upon the granting of the injunction, but also from the order refusing to dissolve the same.
We deem it proper, in the first place, to dispose of the-question raised by the appellants, that the complainants have, no right to interfere with the action of the United Fire Department, in carrying into effect the resolution passed to sell, dispose of, and distribute the funds mentioned in that resolution.
We do not concur in this view, but regard the appellees as-having a proper standing in a court of equity, not only for the reasons and under the authorities cited by the learned judge, in his opinion in this case, but also because the appellees, as corporators and members of fire companies in immediate connection with the appellants, are directly or remotely interested in the “permanent investment” and preservation, of the fund, according to the intent and purpose of the Act of 1833, ch. 187, and (he Act of 1839, ch. 265; and the resolution of the appellants would be in derogation of their rights.
Forasmuch as the appellants, by their resolution, did not. design to disturb the investment of the $>12,000, invested in> five per cent, stock of the city of Baltimore, made irredeemable and not transferable, under the provisions of an ordi*259rrance of the city of Baltimore, but only the amount of other investments and “available” funds in hand, and upon which there was no present demand, we can see no legal restriction upon the right of the appellants to sell, transfer or alter the investment of this surplus fund, available in their hands, beyond the $12,000. And to that extent we regard the action of the court below as wrong.
(Decided Oct. 3rd, 1861.)
But we approve of the injunction granted, so far as it restrains the appellants from distributing this fund in accordance with the terms of their resolution.
The appellants were created a corporation for specified purposes, which they cannot infringe, whatever may be their altered condition, so long as they are in actual, legal existence. The several fire companies in connection with the appellants, are recognized by their resolution as having full, legal exist-ence, and though it is alleged, in the answer of the appellants, that, owing to the substitution of a paid fire department, constituted by an ordinance of the city of Baltimore, no further demand will be made upon the funds sought to be affected by the aforesaid resolution, yet, so long as the appellants and the fire companies retain their chartered rights, the appellants, as trustees of these funds, must confine their action upon them strictly within the purview of the Act of incorporation, and the supplement thereto. And, under existing circumstances, if they desire to effect any division of them, they must attain their purpose by some enabling statute-.
"Without affirming or reversing the orders of the circuit court, this cause will be remanded for further proceedings, under the Act of 1832, ch. 302, that the court may amend and modify its orders, in conformity with the views expressed by this court.
Cause remanded for further proceedings.